Citation Nr: 1744716	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  09-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 2015, for the grant of an increased rating for left knee arthritis.

2.  Entitlement to an effective date earlier than January 8, 2015, for the grant of an increased rating for left knee instability.

3.  Entitlement to an effective date earlier than January 8, 2015, for the grant of an increased rating for right knee arthritis.

4.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

6.  Entitlement to a rating for left knee instability in excess of 10 percent prior to November 28, 2016, and in excess of zero percent thereafter.

7.  Entitlement to a rating for migraine headaches in excess of 30 percent prior to October 17, 2016, and in excess of 50 percent thereafter.

8.  Entitlement to a rating in excess of 10 percent for allergies.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1982 to April 1983 and from December 1986 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, March 2011, and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  The RO in Detroit, Michigan, currently has jurisdiction over the Veteran's file.

In May 2008, the RO denied a rating in excess of 10 percent for allergies.

In March 2011, the RO denied service connection for a left hip disability.  During the pendency of the appeal, in February 2017, the RO granted service connection for limitation of flexion left hip, effective October 17, 2016; limitation of abduction, adduction, and rotation left hip, effective October 17, 2016; and limitation of extension left hip, effective October 17, 2016.  As such, the issue of entitlement to service connection for a left hip disability is no longer before the Board.

In December 2015, the RO granted separation 10 percent ratings for left knee arthritis, left knee instability, and right knee arthritis, which had previously been rated as bilateral knee arthritis, 20 percent disabling; denied a rating in excess of 30 percent for migraine headaches; and denied a TDIU.  The Veteran appealed disability ratings as well as the effective dates assigned to his left and right knee disabilities.

The issues pertaining to left knee instability and headaches have been recharacterized to reflect the RO's January 2017 rating decision that reduced the Veteran's rating for left knee instability from 10 to zero percent disabling, effective November 28, 2016, and increased his rating for headaches to 50 percent, effective October 17, 2016.

Finally, in March 2016, the Veteran requested a hearing before a Veterans Law Judge.  In April 2016, the Board remanded the case to provide the requested hearing; however, in November 2016 the Veteran withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that this decision awards a 10 percent rating for left knee instability from November 28, 2016, and remands the issues of entitlement to a rating in excess of 10 percent.  The issues of entitlement to a TDIU and increased ratings for right knee arthritis, left knee arthritis, and allergies are also REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for increased ratings for left and right knee disabilities was received by VA on January 8, 2015.

2.  It is factually ascertainable that the criteria for increased ratings for the left and right knee disabilities were met prior to January 8, 2014.

3.  Since November 28, 2016, the Veteran's left knee instability has manifested with at least slight instability.

4.  Since the Veteran filed his January 8, 2015, claim, his headaches have manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 8, 2014, for a separate 10 percent disability rating left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code 8526 (2016).

2.  The criteria for an effective date earlier than January 8, 2014, for a separate 10 percent disability rating left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code 8526 (2016).

3.  The criteria for an effective date earlier than January 8, 2014, for a separate 10 percent disability rating a right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code 8526 (2016).

4.  Since November 28, 2016, the criteria for 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.56, 4.71a, 4.73, Diagnostic Code 5257 (2016).

5.  From January 8, 2015, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

The Veteran seeks effective dates earlier than January 8, 2015, for separate, increased ratings for his left knee arthritis, left knee instability, and right knee arthritis.  He contends that these disabilities have manifested by symptomatology that warranted an increased ratings since 1991.  See, e.g., Notice of Disagreement (December 28, 2015).

Historically, in June 1993, the RO granted service connection for bilateral knee arthritis and assigned a single, initial 20 percent rating.  The Veteran subsequently filed claims for an increased rating for bilateral knee arthritis, which the RO denied in July 1994, April 1995, December 1995, and August 1999.  During the year following the August 1999 rating decision, the Veteran did not submit a notice of disagreement or new evidence pertaining to the current severity of his service-connected knee disability.

On January 8, 2015, the Veteran filed an application for increased compensation based on unemployability, wherein he stated that his service-connected bilateral knee arthritis prevents him from working.  Between this date and the RO's August 1999 rating decision, the record does not reflect and the Veteran does not contend that VA received any communication pertaining to the Veteran's service-connected bilateral knee arthritis.

The RO construed the Veteran's the January 8, 2015, submission as a claim for increase for the service-connected bilateral knee arthritis.  In December 2015, the RO granted separate 10 percent ratings for left knee arthritis, left knee instability, and right knee arthritis.  The Veteran appealed the initially assigned ratings and effective dates.  Finally, in January 2017, the RO reduced the Veteran's rating for left knee instability from 10 to zero percent disabling, effective 28, 2016.

Initially, the Board notes that the scope of this decision is limited to the issues of entitlement to effective dates earlier than January 8, 2015, for separate ratings for his left knee arthritis, left knee instability, and right knee arthritis.  The claims for increase are address in the remand, and the Veteran has not appealed the propriety of the reduction for left knee instability.  In this regard, the Veteran has not appealed the propriety of the reduction of his left knee instability rating.  Additionally, the Board's disposition of the earlier effective date claims will not prejudice the Veteran's remanded claims for increase, or visa-versa.  Moreover, as discussed below, because the date of the Veteran's claim is dispositive of the earlier effective date claims, any information pertaining to the current severity of the Veteran's knee disabilities would not support an earlier effective date.

As to the earlier effective date claims, VA regulations provide that if an increase in the severity of a service-connected disability occurs more than one year prior to the claim for an increased rating, the increased rating is effective the date VA received the claim.  38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Here, the Veteran does not contend and the evidence does not suggest that VA received any communication that could be construed as a claim for an increased rating for the Veteran's knee disabilities between the RO's August 1999 rating decision denying an increased rating for bilateral knee arthritis in and the Veteran's January 8, 2015, claim.  While VA has been in possession of treatment records pertaining to the Veteran's knee disabilities, the mere receipt of medical records cannot be construed as a claim for benefits.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998; see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  Accordingly, case turns on whether the Veteran's current knee symptomatology manifested within one year prior to his January 8, 2015, claim.

In this regard, the Veteran contends that earlier effective dates are warranted because the current symptomatology has been present since service.  While the Board finds that the Veteran's contention is in step with the lay in medical evidence of record, it, unfortunately, weighs against his claim.  Specifically, as the evidence indicates that increased and/or separate ratings for the Veteran's knee disabilities have been warranted since service, more than one year VA received the Veteran's January 8, 2015, claim for increase, the increased rating is effective January 8, 2015, the date VA received a claim.

Left Knee Instabiltiy

The Veteran seeks a rating for left knee instability in excess of 10 percent prior to November 28, 2016, and in excess of zero percent thereafter.  Left knee instability is rated under Diagnostic Code 5257.

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code requires severe recurrent subluxation or lateral instability.

In this regard, the December 2016 VA knee examination shows no instability, but the October 2015 examination report shows 0-5 millimeters of anterior instability.

The Board finds that, throughout the pendency of the appeal, the Veteran has provided competent, credible reports that he has to wear a left knee brace because his left knee gives way.  See, e.g., Substantive Appeal (March 2016).  The Board further finds that these reports support the notion that the Veteran has experienced at least slight instability, even after November 28, 2016.

After resolving any doubt in the Veteran's favor, the Board finds that since November 28, 2016, the Veteran's left knee instability has manifested with at least slight instabilty.  Accordingly, a 10 percent rating for instability is warranted from November 28, 2016.

The Board finds that further development is needed to address the issue of entitlement to a rating in excess of 10 percent for left knee instability.  As such, the issue of entitlement to a rating in excess of 10 percent for left knee instability is addressed in the remand.

Headaches

The Veteran seeks a rating for migraine headaches in excess of 30 percent prior to October 17, 2016, and in excess of 50 percent thereafter.  His headaches are rated under Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent disability rating is assigned, where the Veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under Diagnostic Code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Since the Veteran filed his April 30, 2012, claim, his headaches have manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Historically, in 2009, the Veteran reported that he suffers from 3 to 5 headaches per month, lasting 6 to 10 hours.  See Statement (July 29, 2009); VA examination (August 2009).  On VA examination in August 2009, the Veteran reported that he most recently missed work due to headaches two weeks prior to the examination.  The VA examiner, a physician, opined, without rationale, that less than half of the Veteran's headaches were prostrating.  Nonetheless, the examiner opined that the Veteran's headaches have a significant impact on his usual occupation and mild impact on their activities such as chores, shopping, exercise, sports, travel, and recreation.

In 2010, the Veteran reported 1 to 3 headaches weekly, and that he had to spend Christmas alone resting in his bedroom due to headaches.  See Statement (December 27, 2010).

In September 2012, the Veteran lost his job, due to inability to pass a required math test.  See, e.g., VA Form 8940 (February 2, 2015).  He further reports that he has been unable to obtain employment due to his service-connected disabilities, to include his headaches.  See id.

On VA examination in November 2012, the Veteran reported approximately 2 headaches per month, lasting 10 hours, relieved by sleep.  The examiner opined, without rationale, that the Veteran's headaches were not prostrating and did not impact his ability to work.

In 2013, the Veteran submitted a migraine diary, which shows that he experiences headaches nearly daily.  See Statement (February 25, 2013).

On headache examination in April 2013, the Veteran reported 1 to 2 headaches per week, lasting 1 to 2 days.  The examiner opined that the Veteran experiences characteristic prostrating headaches more than once monthly.  The examiner also noted that the Veteran's headaches caused him to miss work when he was employed.  See Disability Benefits Questionnaire (April 2013).
 
On VA examination in October 2015, the Veteran report 2 to 3 headaches weekly, which require him to lay down for 8 to 10 hours.  He further reported that he is enrolled in college and had to miss three days of class in the last month due to headaches.  The examiner opined, without rationale, that the Veteran's headaches are not productive of severe economic in adaptability.  The examiner also acknowledged that the Veteran's headaches impact his ability to work, noting that he could perform sedentary or physical employment so long as he could call in sick on day he experienced severe headaches.

The Board finds that since the Veteran's January 8, 2015, claim, the severity and frequency of the Veteran's headaches approximate the level of impairment consistent with frequent prostrating and prolonged attacks productive of severe economic in adaptability.  In this regard, the evidence shows that the Veteran experiences extreme exhaustion and powerlessness during headaches.  Indeed, the Veteran has consistently reported that his headaches are only relieved by sleep and abstention from activity.  With respect to frequency, the Veteran has consistently reported that he experiences prostrating headaches 3 to 12 times per month punctuated by less severe headaches.

With respect to economic adaptability, the evidence shows that the Veteran's headaches are capable of rendering him unable to work.  While he has not worked since September 2012, his headaches have resulted in significant absenteeism from school left him unable to function for periods ranging for periods ranging from hours to days.  After resolving any doubt in the Veteran's favor, the Board finds that such impairment is productive of capable of severe economic inadaptability.  Indeed, the August 2009 examiner opined that the Veteran's headaches significantly impair his ability to work.

The Board acknowledges that the November 2012 VA examiner's opinion that the Veteran's headaches are not prostrating and do not impact his ability to work, but finds that such is afforded no probative value as it lacks rationale and is inconsistent with a contemporaneous finding that the Veteran's headaches last 10 hours, are relieved by sleep, and require multiple medications, to include Darvocet, a narcotic pain medication.  The Board also acknowledges the October 2015 VA examiner's opinion that the Veteran's headaches are not productive of severe economic inadaptability, but finds that such is afforded no probative value as such is incompatible with the fact that the Veteran experiences 2 to 3 headaches weekly, which require him to lay down for 8 to 10 hours.  For these reasons, the Board finds that from January 8, 2015, a 50 percent rating for headaches is warranted.


ORDER

An effective date earlier than January 8, 2015, for the grant of an increased rating for left knee arthritis, is denied.

An effective date earlier than January 8, 2015, for the grant of an increased rating for left knee instability, is denied.

An effective date earlier than January 8, 2015, for the grant of an increased rating for right knee arthritis, is denied.

Subject to the law and regulations governing payment of monetary benefits, from November 28, 2016, a 10 percent rating for the Veteran's left knee instability is warranted.

Subject to the law and regulations governing payment of monetary benefits, from January 8, 2015, a 50 percent rating for the Veteran's migraine headaches is warranted.


REMAND

The Veteran seeks increased ratings for his left knee arthritis, left knee instability, and right knee arthritis.  The Board finds that re-examination is necessary to ascertain the current severity of the Veteran's knee disabilities.  While the Veteran was afforded VA knee examinations in October 2015 and November 2016, neither examination included range of motion testing for pain in passive motion, weight-bearing, and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This is particularly troubling in light of the fact that the Veteran reported pain on passive motion during both examinations and has consistently reported difficulty bearing weight without cane or brace.  See, e.g., Substantive appeal (March 2016) (pertaining to the October 2015 examination); VA examination (November 2016) (noting pain on passive motion without recording range of motion).  Additionally, neither examiner estimated what the Veteran's lost range of motion or other functional loss would be absent the ameliorative effects of his medication, which includes Darvocet and medical marijuana.  See Sharp v. Shulkin, __ Vet. App. __, __, No. 16-1385, 2017 WL 3879425, at **7-8 (Sept. 6, 2017) (holding that "the Board must obtain medical information as to what [the Veteran's] lost range of motion and other functional loss would be absent the ameliorative effects of medication . . . . [to include] a retrospective medical opinion for the earlier part of the appeal.").  Upon re-examination, the examiner must also estimate the Veteran's range of motion loss during flare-ups, or explain why such would not be practical. See Sharp v. Shulkin, __ Vet. App. __, __, No. 16-1385, 2017 WL 3879425, at *4 (Sept. 6, 2017) ("[T]he frequency, duration, and severity of flares are necessary considerations when determining whether VA must attempt to schedule an examination during a flare.").

The Veteran also seeks an increased rating for his service-connected allergy disability.  The Board finds that further medical development is needed to ascertain the current severity of the Veteran's allergies, to include all associated symptoms. While the Veteran underwent VA allergy examination in November 2016, the associated examination report does not address whether the Veteran's reported skin, eye, food, and sinus symptoms are, as he has long contended, associated with his service-connected allergies.  See, e.g., Brief (August 16, 2017).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for increase.  Additionally, updated employment information is needed from September 2012.  In this regard, the Veteran's assertion of unemployability since September 2012 appears inconsistent with the April 11, 2014, the VA treatment record showing that the Veteran requested accommodation paperwork for his current employer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records.

2.  Request from the Veteran updated employment and education history, to include any part-time employment and/or employment accommodations, from September 2012 to present and submit an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected knee and allergy disabilities as well as their impact on his ability to work.  Provide him a reasonable period of time to submit this evidence.

4.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected knee disabilities.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.

The examiner must estimate of Veteran's range of motion loss during flare-ups.

The examiner must estimate the Veteran's lost motion or other functional loss that would be present absent the ameliorative effects of his medication, which includes Darvocet and medical marijuana.

If the examiner is unable to conduct the required testing or provide the requested estimates, he or she must clearly explain why that is so.

5.  Afford the Veteran and appropriate VA examination to determine the current nature and severity of his service-connected allergies.

The examiner is to specifically address the Veteran's assertion that his allergies cause manifestations of the skin, eyes, sinuses, and food sensitivities.  See, e.g., Brief (August 16, 2017).

6.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


